 1 DONALD P. EICHHORN (SBN139863)
     Email: donald.eichhorn@wilsonelser.com
 2 FRANCIS TORRENCE (State Bar No. 154653)
     WILSON, ELSER, MOSKOWITZ,
 3      EDELMAN & DICKER LLP
     525 Market Street, 17th Floor
 4   San Francisco, California 94105
     Telephone:    (415) 433-0990
 5   Facsimile:    (415) 434-1370
 6 Attorneys for Defendant
     SAMSUNG ELECTRONICS AMERICA, INC.
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                  EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10
11 STATE FARM GENERAL INSURANCE                         Case No.: 2:18-CV-00662-TLN-KJN
     COMPANY,
12                                                      STIPULATION AND ORDER TO
                     Plaintiff,                         CONTINUE THE DISCOVERY
13                                                      DEADLINE
             v.
14
     SAMSUNG ELECTRONICS AMERICA,
15 INC.; and DOES 1-25, inclusive,
16                   Defendants.
17
18
             The parties hereto, Plaintiff STATE FARM GENERAL INSURANCE COMPANY and
19
20 Defendant SAMSUNG ELECTRONICS AMERICA, INC., hereby stipulate that the current
21 deadline for fact discovery be modified, and request that that the Court issue an Order consistent
22 with that Stipulation. The reasons for the request are set forth below.
23           The current discovery deadline for this case is December 4, 2018. The parties have been
24
     engaged in discovery and wish to conduct further discovery on this case. The parties also hope
25
     to make early efforts at possible resolution on the case. Additionally, counsel for the Defendant
26
     is on an extended family vacation, which falls right at the end of the current discovery phase, and
27
28                                                 -1-
                                   STIPULATION AND ORDER RE DISCOVERY

     2135707v.1
     has made scheduling of certain discovery cooperatively difficult. The parties thereby believe
 1
 2 the best interest of managing and moving the case forward is to continue the fact discovery
 3 deadline so as to afford time for additional discovery, accommodate counsel’s vacation, and
 4 allow for possible meaningful negotiations.
 5           There have been no prior requests for extensions in the case to date.
 6
             The parties request that the new Fact Discovery Deadline is moved from December 4,
 7
     2018 to January 18, 2019.
 8
             For the foregoing reasons, and good cause appearing, the parties request that the Court
 9
10 modify the Scheduling order as set forth herein.
11
12
13 IT IS SO STIPULATED.
14
     Dated: November _20__, 2018                           HUBERT & YASUTAKE
15                                                         DARREL K. YASUTAKE
16
17                                                   By: /s/
                                                         DARREL K. YASUTAKE
18                                                       Attorneys for Plaintiff
                                                         STATE FARM INSURANCE CO.
19
20     Dated: November _20__, 2018                         WILSON, ELSER, MOSKOWITZ,
21                                                         EDELMAN & DICKER LLP
22
23                                                   By:    /s/
24                                                         DONALD P. EICHHORN
                                                           FRANCIS TORRENCE
25                                                         Attorneys for Defendant
                                                           SAMSUNG ELECTRONICS
26                                                         AMERICA, INC.

27
28                                               -2-
                                 STIPULATION AND ORDER RE DISCOVERY

     2135707v.1
                                                   ORDER
 1
 2       PURSUANT TO THE STIPULATION OF THE PARTIES, AND GOOD CAUSE
 3       APPEARING, IT IS SO ORDERED:
 4       The fact discovery deadline in this case is extended to January 18, 2019. All other
 5       deadlines remain in place.
 6       Dated: November 27, 2018
 7
 8
 9
10                                        Troy L. Nunley
                                          United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               -3-
                                 STIPULATION AND ORDER RE DISCOVERY

     2135707v.1
